 



Exhibit 10.1
SUPPLEMENT TO CREDIT AGREEMENT
     THIS SUPPLEMENT TO CREDIT AGREEMENT, dated as of November 8, 2007 (this
“Supplement”), supplements the Amended and Restated Credit Agreement, dated as
of October 25, 2006 (the “Credit Agreement”), among DELPHI FINANCIAL GROUP,
INC., a Delaware corporation (the “Borrower”), the various financial
institutions parties thereto (collectively, the “Lenders”) and BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”) for the Lenders.
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.
     WHEREAS, the parties hereto have entered into the Credit Agreement, which
provides for the Lenders to extend certain credit facilities to the Borrower
from time to time; and
     WHEREAS, the parties hereto desire to supplement the Credit Agreement to
increase the Aggregate Commitments, as permitted pursuant to Section 2.12 of the
Credit Agreement;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:
     SECTION 1. INCREASE.     Effective as of the date hereof (the “Increase
Effective Date”), the Credit Agreement shall be supplemented in accordance with
Sections 1.1 through 1.2 below.
     1.1     New Lenders.     JPMorgan Chase Bank, N.A. and Société Générale
(together the “New Lenders”) are hereby added to the Credit Agreement as
Lenders.
     1.2     Commitments.     Schedule 2.01 of the Credit Agreement is hereby
amended and restated in its entirety to state as set forth in Schedule 2.01
thereto. Upon the Effective Date, the Borrower shall borrow and/or prepay any
Loans outstanding on the Increase Effective Date to the extent necessary so that
the outstanding Loans from each Lender will be ratable with the Lenders’ revised
Applicable Percentages arising from the change in such Applicable Percentages
pursuant to this Supplement.
     SECTION 2. CONDITIONS PRECEDENT.     This Supplement shall become effective
when each of the conditions precedent set forth in this Section 2 shall have
been satisfied, and notice thereof shall have been given by the Administrative
Agent to the Borrower and the Lenders.
     2.1     Receipt of Documents.     The Administrative Agent shall have
received all of the following documents duly executed, dated the date hereof or
such other date as shall be acceptable to the Administrative Agent, and in form
and substance satisfactory to the Administrative Agent:
     (a)     Supplement.     This Supplement, duly executed by the Borrower, the
Administrative Agent, the New Lenders and the Lenders increasing their
Commitments (the “Increasing Lenders”).

 



--------------------------------------------------------------------------------



 



     (b)     Certificate.     A certificate signed by a Responsible Officer of
the Borrower (i) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such the increase provided hereunder, (A) the
representations and warranties contained in Article V of the Credit Agreement
are true and correct on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that the representations and warranties contained in subsections (a)(i)
and (b)(i) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (d) and (a),
respectively, of Section 6.01 of the Credit Agreement, and (B) no Default
exists.
     2.2     Fees.
     (a)     Increase Fee.     The Borrower shall have paid the Administrative
Agent for the account of the Administrative Agent, the New Lenders and the
Increasing Lenders the fees provided for in the fee letter related hereto.
     (b)     Break Funding Costs.     The Borrower shall have paid to the
Administrative Agent, for the account of the applicable Lenders, amounts
required pursuant to Section 2.12(e) of the Credit Agreement arising from the
prepayments set forth in Section 1.2 hereof.
     SECTION 3. MISCELLANEOUS.
     3.1     Continuing Effectiveness, etc.     This Supplement is a supplement
to the Credit Agreement, and the Credit Agreement, as supplemented hereby, shall
remain in full force and effect and is hereby ratified, approved and confirmed
in each and every respect. After the effectiveness of this Supplement in
accordance with its terms, all references to the Credit Agreement in the Loan
Documents or in any other document, instrument, agreement or writing shall be
deemed to refer to the Credit Agreement as supplemented hereby.
     3.2     Payment of Costs and Expenses.     The Borrower agrees to pay on
demand all reasonable out-of-pocket expenses of the Administrative Agent
(including the fees and out-of-pocket expenses of counsel to the Administrative
Agent) in connection with the negotiation, preparation, execution and delivery
of this Supplement.
     3.3     Severability.     Any provision of this Supplement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Supplement or affecting the validity or enforceability of such provision in any
other jurisdiction.
     3.4     Headings.     The various headings of this Supplement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Supplement or any provisions hereof.

 



--------------------------------------------------------------------------------



 



     3.5     Execution in Counterparts.     This Supplement may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement.
     3.6     Governing Law.     THIS SUPPLEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
     3.7     Successors and Assigns.     This Supplement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
     IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            DELPHI FINANCIAL GROUP, INC.
      By           Title:               

            BANK OF AMERICA, N.A., as Administrative Agent
      By           Title:               

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By           Title:               

            US BANK NATIONAL ASSOCIATION
      By           Title:               

            KEYBANK NATIONAL ASSOCIATION
      By           Title:               

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
      By           Title:               

            JPMORGAN CHASE BANK, N.A.
      By           Title:               

            SOCIÉTÉ GÉNÉRALE
      By           Title:               

 